ACCEPTED
                                                                                               01-14-00477-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                         1/25/2015 12:22:33 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                        CLERK


                         No. 01-14-00477-CR
                                    In the                            FILED IN -
                           Court of Appeals                  1st COURT OF--APPEALS
                                                                                       - ----
                                                                 HOUSTON,            -
                                                                                  --- TEXAS
                                    For the                             - - ----ID K ------
                                                             1/25/2015
                                                                     - 12:22:33
                                                                      -                  -- PM
                                                                 ---- VO ------
                       First District of Texas               CHRISTOPHER
                                                                          ----
                                                                                 --       A. PRINE
                                  At Houston                        ---- Clerk

                           

                                 No. 1365724
                                                                    FILED IN
                         In the 174th District Court         1st COURT OF APPEALS
                          Of Harris County, Texas                HOUSTON, TEXAS
                                                             1/26/2015 11:30:00 AM
                                                  CHRISTOPHER A. PRINE
                                                                      Clerk
                             KEN SCRIPA
                                   Appellant
                                      V.
                      THE STATE OF TEXAS
                                    Appellee

                            

        STATE’S FINAL MOTION FOR EXTENSION OF TIME
           WITHIN WHICH TO FILE APPELLATE BRIEF

                            

TO THE HONORABLE COURT OF APPEALS:

        THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) &

38.6(d), moves for an extension of time within which to file its appellate

brief. In support of its motion, the State submits the following:

   1.     Appellant was charged with the felony offense of sexual assault.

          He was found guilty and sentenced to 10 years imprisonment.
   2.      The State’s brief was due on January 21, 2015, after two extensions.

           The State’s seeks a final extension of 5 days, until January 26, 2015,

           to file its brief.

   3.      The State’s motion is not for purposes of delay, but so that justice

           may be done.

   WHEREFORE, the State prays that this Court will grant the requested

extension until January 26, 2015.

                                         Respectfully submitted,

                                           Jessica Akins
                                         /s/


                                         JESSICA AKINS
                                         Assistant District Attorney
                                         Harris County, Texas
                                         1201 Franklin, Suite 600
                                         Houston, Texas 77002
                                         State Bar Number: 24029415

                           CERTIFICATE OF SERVICE

        Pursuant to TEX. R. APP. P. 9.5, this certifies that on January 25, 2015,

a copy of the foregoing was served upon appellant’s counsel:

        Gerald Fry
        Attorney at Law
        jerryfry@hal-pc.org
                                           Jessica Akins
                                         /s/

                                         JESSICA AKINS
                                         Assistant District Attorney, Harris County